Citation Nr: 1033788	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for colon cancer, including 
due to Agent Orange exposure.

2.  Entitlement to service connection for liver cancer, including 
due to Agent Orange exposure.

3.  Entitlement to service connection for residuals of removal of 
a tumor from the right lower mandible and a temporomandibular 
joint (TMJ) disorder, including due to Agent Orange exposure.

4.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from January 
1967 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The additional issue of entitlement to service connection 
for posttraumatic stress disorder (PTSD) has been raised 
by the record, but has not been adjudicated by the RO - 
as the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not currently have jurisdiction over this 
additional claim, and it is referred to the AOJ for 
appropriate development and consideration.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or other 
herbicides while there.  

2.  The Veteran does not, however, have any current residuals of 
colon cancer, liver cancer, or from removal of a tumor from his 
right mandible or on account of TMJ syndrome.  There equally is 
no competent or credible evidence attributing any current 
residuals of these claimed conditions to his military service, 
but especially to his presumed exposure to Agent Orange or other 
herbicides in Vietnam.

3.  The Veteran does not have any documentary evidence of PFB, 
either.




CONCLUSIONS OF LAW

1.  The Veteran does not have colon cancer that was incurred in 
or aggravated during service or that may be presumed to have been 
incurred in service, including from exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have liver cancer that was incurred in 
or aggravated during service or that may be presumed to have been 
incurred in service, including from exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  The Veteran does not have a jaw disorder that was incurred in 
or aggravated during service or that may be presumed to have been 
incurred in service, including from exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  The Veteran does not have PFB that was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 
38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2006 
and March 2007.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the October 2006 and March 2007 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the claims in the 
February 2010 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect in 
the provision of that additional notice, since it did not precede 
the initial adjudication of the claims, has been rectified 
("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted personal statements, 
and the RO obtained his service treatment records (STRs), service 
personnel records (SPRs), and identified private treatment 
records.  Given the evidence presented, VA is not obligated to 
provide compensation examinations and opinions assessing the 
nature and etiology of his colon cancer, liver cancer, jaw 
disorder, or PFB.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This is because 
there is no competent and credible evidence showing any current 
disability involving residuals of colon or liver cancer, a jaw 
disorder, or PFB, and this is true since the September 2006 
filing of these claims.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability); see, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).  Here, there is only the Veteran's 
unsubstantiated lay allegation, which generally is insufficient 
reason, alone, to schedule him for VA compensation examinations 
for medical nexus opinions.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

Moreover, the Veteran's STRs are completely unremarkable for any 
indication of in-service incurrence of these claimed disorders.  
As well, there is no competent and credible evidence suggesting 
his claimed colon and liver cancer and jaw disorder are otherwise 
attributable to his military service, including due to exposure 
to Agent Orange in Vietnam, so as to in turn suggest his 
entitlement to service connection for these claimed conditions on 
either a direct or presumptive basis.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Colon 
Cancer, Liver Cancer, a Jaw Disorder, and PFB

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

A.  PFB

The Veteran asserts that his PFB is due to his military service.  
He claims he had this condition "throughout service" and that 
he "was treated mainly in Vietnam."  See September 2006 claim.

Unfortunately, most fatal to this claim is that there simply is 
no medical evidence confirming the Veteran has any current PFB.  
His post-service private medical records are completely 
unremarkable for any documented complaint, treatment, 
or diagnosis of this condition.  

Proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service connection.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to an 
applicant who has disability on the date of application, not for 
past disability).  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating that, in the absence of proof of current 
disability, there can be no valid claim since service connection 
presupposes a current diagnosis of the condition claimed; 
else, there is no current condition to relate back to the 
Veteran's military service).  See also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of current 
disability is satisfied when the claimant has the disability 
at the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that he may be granted 
service connection even though the disability resolves prior to 
VA's adjudication of the claim).  Here, though, there is no such 
evidence or indication.

The Veteran is certainly competent, even as a layman, to comment 
on any symptoms within his five senses, such as feeling pain or 
observing bumps on his skin from ingrown hairs.  On the other 
hand, he is not competent to provide a probative opinion 
concerning the appropriate diagnosis of the underlying conditions 
causing his pain or facial skin condition.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

Moreover, despite his contentions to the contrary, the Veteran's 
STRs are completely unremarkable for any complaint, treatment, or 
diagnosis of PFB or any other skin disorder during service, 
providing highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  The absence of any in-
service complaint, treatment or diagnosis of PFB directly 
contradicts his allegation that he was treated for PFB 
"throughout service" and that he "was treated mainly in 
Vietnam."  See again his September 2006 claim.  The Board must 
therefore find his lay allegations concerning this not be 
credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected and 
even impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and 
witness demeanor).

In fact, following service, no doctor of record has ever provided 
a clinical diagnosis confirming the Veteran has PFB.  So, 
obviously, there is no possible means of attributing a non-
existent condition to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Simply stated, the medical record outweighs the Veteran's 
personal belief that he has PFB, let alone due to his military 
service.  Thus, absent current disability, service connection for 
PFB cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).



B.  Colon and Liver Cancers and Jaw Disorder

The Veteran contends he is entitled to service connection for 
residuals of his colon cancer, liver cancer and jaw disorder, due 
to exposure to Agent Orange during his service in the Vietnam 
War.  See January 2007 statement.  The Veteran's SPRs, including 
his DD Form 214, confirm he served in Vietnam during the Vietnam 
era, so it is presumed he was exposed to an herbicide agent - 
such as the dioxin in Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption:  chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  To warrant service connection, 
Type II diabetes mellitus may manifest at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).

However, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

Unfortunately, most fatal to these claims is that there simply is 
no medical evidence confirming the Veteran has current disability 
from his jaw disorder, or residuals of his colon or liver 
cancers.  As mentioned, proof of current disability is perhaps 
the most fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).  

The Board acknowledges the Veteran did indeed receive private 
treatment for metastatic adenocarcinomas of the colon and liver 
during the early 1980s, but it is not clear that he currently has 
any residuals from these previous cancers.  Similarly, at an 
April 1980 medical evaluation with Dr. A.G., the Veteran reported 
that he had a cyst removed from his right mandible in 1975.  And 
a December 1983 treatment record by Dr. S.S. noted that he had a 
lesion in his oral cavity and a pus-type discharge.  Again, 
though, it is not clear that he currently has any residuals from 
a past mandible cyst and oral cavity lesion.

Thus, absent evidence of a current disability in the way of a 
medical diagnosis confirming the Veteran has a current jaw 
disorder or current residuals of colon cancer and liver cancer, 
service connection for these conditions cannot be granted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in 
the absence of proof of a current disability, there can be no 
valid claim since service connection presupposes a current 
diagnosis of the condition claimed).  

It logically follows that, without this necessary diagnosis, 
there can be no possible linkage to his military service - 
including even to his presumed exposure to Agent Orange in 
Vietnam.  That notwithstanding, in light of the evidence of post-
service colon and liver cancers and potential jaw disorder in the 
1970s and 1980s, the Board will assume - but merely for the sake 
of argument - that the Veteran does currently have residuals 
from these conditions.  The Board must then determine whether he 
is entitled to presumptive service connection pursuant to 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) for Veterans 
presumed exposed to herbicides, as well as whether he is entitled 
to service connection on a direct incurrence basis.  Combee, 34 
F.3d at 1043.  And his claims would fail in these two respects, 
as well.

First, none of the claimed disorders (colon cancer; liver cancer; 
and residuals of a tumor removal of the right lower mandible and 
TMJ) is on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  And there is no 
competent evidence of record diagnosing another related disease 
that might otherwise warrant presumptive service connection due 
to herbicide exposure.  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, especially Agent Orange, 
is not for application in this case even assuming this 
alternative scenario.  

Second, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, as is the case 
here, the Veteran may establish service connection for the 
disease by (1) showing that the disease actually occurred in 
service; or (2) at least theoretically, by submitting medical 
evidence of a nexus between the disease and his exposure to 
herbicides during military service.  Combee, 34 F.3d 1043-1044.  
The Court has specifically held that the provisions set forth in 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Here, though, the Board finds that service connection is also not 
warranted on a direct incurrence basis for the claimed colon and 
liver cancers and jaw disorder, to include as due to herbicide 
exposure.  In this respect, even though the Veteran is presumed 
exposed to a toxic herbicide as a result of his service in 
Vietnam under 38 C.F.R. § 3.307(a)(6), importantly, there is no 
medical evidence of a nexus (i.e., link) between these conditions 
and his military service, to include exposure to herbicides in 
Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Furthermore, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of colon or liver cancers 
during service, providing highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Similarly, 
his dental and medical STRs make no indication of a cyst on his 
right mandible, lesion in the oral cavity, or any tumor in the 
jaw area during service.  
In addition, the lapse of so many years between claimed in-
service Agent Orange exposure and the first documented complaints 
of liver and colon cancers and jaw lesions/cysts in 1980, over a 
decade later, provides highly probative evidence against these 
claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  And a gap of 
over two decades between the last documented cancer and jaw 
disorder treatments in 1983 and his September 2006 claims 
provides further probative evidence against his claims.  See Id.

The Board emphasizes that the record does not contain any 
probative (meaning competent and credible) evidence suggesting 
any cancers/tumors of the colon, liver or jaw were incurred 
during or coincident with the Veteran's military service.  His 
medical evaluation and treatment records do not contain any such 
opinion.  He is certainly competent to proclaim having 
experienced relevant symptoms in years past, especially those 
surrounding the dates of his confirmed treatments for these 
conditions in the 1980s.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not also competent to say those symptoms were 
related to his military service, or even that they produce 
current disabilities.  This ultimately is a medical (not lay) 
determination, because colon and liver cancers and tumors of the 
right mandible/TMJ are not the type of condition like a broken 
arm, separated shoulder, or varicose veins, etc., which is 
readily capable of lay diagnosis and opinion regarding its 
etiology.  See Id.  Here, there is no indication the Veteran 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, including during 
service and during the years since, even where not corroborated 
by contemporaneous medical evidence.  But the Federal Circuit 
Court also indicated in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See also 38 
C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
There is simply no corroborating evidence to confirm the 
Veteran's naked assertion that Agent Orange exposure caused his 
liver and colon cancers and tumor in the jaw area, and alleged 
current residuals.  Certainly, none of the medical evidence shows 
any evidence of either in-service incurrence or current residuals 
of cancers/tumors that appear to have developed long after 
service, let alone etiologically linking any current residuals to 
service.  As such, the Board does not find his contentions to be 
credible.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service connection 
claims for colon and liver cancers and a jaw disorder, on either 
a direct or presumptive basis.  Accordingly, there is no 
reasonable doubt to resolve in the Veteran's favor, and his 
claims must be denied.  
38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The claim for service connection for PFB is denied.

The claim for service connection for residuals of colon cancer, 
including due to Agent Orange exposure, is denied.  

The claim for service connection for residuals of liver cancer, 
including due to Agent Orange exposure, is denied.  

The claim for service connection for jaw disorder, including due 
to Agent Orange exposure, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


